COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR
Style:                    Javier Noel Campos v. The State of Texas
Date motion filed*:       August 20, 2014
Type of motion:           State’s Fourth Motion for Extension of Time to File Appellate Brief
Party filing motion:      Appellee
Document to be filed:     Appellee’s brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                    May 27, 2014
       Number of extensions granted:             2         Current Due date: August 28, 2014
       Date Requested:                       September 5, 2014

Ordered that motions are:
       Granted
               If document is to be filed, document due:
                      No further extensions of time will be granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Given appellee’s counsel’s explanations and reassignment to this appeal, we
          GRANT appellee’s fourth motion for extension of time to file appellee’s brief, but
          with no further extensions. See TEX. R. APP. P. 38.6(d). If appellee’s brief is not
          filed by September 5, 2014, the case may be considered on the appellant’s brief
          only. See TEX. R. APP. P. 38.9(a).

Judge’s signature: /s/ Evelyn V. Keyes
                   
Panel consists of ____________________________________________

Date: August 26, 2014
November 7, 2008 Revision